FILED
                             NOT FOR PUBLICATION                              APR 06 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GOBINDER SINGH,                                  No. 08-72321

              Petitioner,                        Agency No. A074-762-477

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 14, 2010**
                               San Francisco, California

Before: HUG, SKOPIL, and BEEZER, Circuit Judges.

       Gobinder Singh (“Singh”) is a citizen of India who seeks asylum,

withholding of removal and protection under the United Nations Convention

Against Torture (“CAT”). He claims that he has been persecuted primarily on

account of his affiliation with the Shiromani Akali Dal Amritsar (“SADA”) party.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
The immigration judge (“IJ”) found Singh not credible. The Board of Immigration

Appeals (“BIA”) affirmed this decision.

      We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the agency’s

decision only to ensure that the agency’s credibility determination is supported by

substantial evidence. Gui v. INS, 280 F.3d 1217, 1225 (9th Cir. 2002). We deny

Singh’s petition for review of the BIA’s decision.

      The facts are known to the parties; we do not repeat them.

      The IJ’s conclusion that Singh was not credible was supported by substantial

evidence. Singh correctly asserts that“minor discrepancies in dates that are

attributable to the applicant’s language problems or typographical errors and

cannot be viewed as attempts by the applicant to enhance his claims of persecution

have no bearing on credibility.” Damaize-Job v. INS, 787 F.2d 1332, 1337 (9th

Cir. 1986). When discrepancies regarding a particular date are crucial to an

asylum applicant’s claim of persecution, however, an IJ may consider them. Don

v. Gonzales, 476 F.3d 738, 742-43 (9th Cir. 2007). This is particularly true in

cases such as Singh’s where the inconsistent date “involved the very event upon

which [the applicant] predicated his claim for asylum.” Id. at 741 (citing

Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir. 2001)).

      The IJ properly found that there were inconsistencies regarding crucial dates,


                                          2
as well as other inconsistencies. Singh claimed that the Indian authorities imputed

to him an anti-government political opinion because of the activities of his brother.

Evidence of his brother’s past persecution is admissible for such a purpose.

Sangha v. INS, 103 F.3d 1482, 1489 (9th Cir. 1997). But Singh’s testimony

regarding his brother’s alleged political activities and resulting persecution was

itself inconsistent. This alone might give the IJ pause.

      At the very least, it would have justified the IJ’s request for corroboration

from Singh’s brother, who supposedly resided in Italy at the time of Singh’s

hearing. We have previously stated that “securing an affidavit from a close relative

living in Western Europe should have been a relatively uncomplicated task that

would not pose the type of particularized evidentiary burden that would excuse

corroboration.” Chebchoub, 257 F.3d at 1044-45 (internal quotation marks

omitted). Singh provided no reason for his failure to provide such corroboration

other than that he did not ask. The IJ was not required to accept such an

explanation.

      Singh was entitled to and received a reasonable opportunity to explain the

inconsistencies between his testimony and his asylum application. See Ordonez v.

INS, 345 F.3d 777, 786 (9th Cir. 2003). The IJ was not required to ignore those

inconsistencies merely because of Singh’s unexplained assertion that he did not


                                          3
feel well on the day of the hearing.

      Because Singh failed to establish eligibility for asylum, he necessarily failed

establish eligibility under the more stringent standard for withholding of removal.

See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Singh’s testimony was discredited and he “points to no other

evidence that he could claim the BIA should have considered in making its

determination under the Convention Against Torture,” he has failed to establish

that he is eligible for CAT relief. See id. at 1157.

      PETITION DENIED




                                           4